     Case 8:19-cr-00061-JVS Document 739 Filed 08/19/21 Page 1 of 28 Page ID #:15773




 1    Michael John Avenatti (Pro Se)
 2    H. Dean Steward, SBN 85317
      17 Corporate Plaza, Suite 254
 3    Newport Beach, California 92660
      Tel (949) 481-4900
 4    Fax (949) 497-6753
 5    Advisory Counsel for Defendant
      MICHAEL JOHN AVENATTI
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10    UNITED STATES OF AMERICA,                      SA CR No. 19-061-JVS
11                  Plaintiff,                       DEFENDANT’S REPLY TO THE
12                         v.                        GOVERNMENT’S OPPOSITION TO
                                                     MOTION FOR MISTRIAL OR, IN THE
13    MICHAEL JOHN AVENATTI,                         ALTERNATIVE, TO STRIKE THE
14                  Defendant.                       TESTIMONY OF ROBERT AMENTA
                                                     AND JOHN DRUM DUE TO
15
                                                     VIOLATIONS OF THE JENCKS ACT,
16                                                   RULE 26.2, BRADY AND GIGLIO
17

18
            Defendant MICHAEL JOHN AVENATTI (“Mr. Avenatti”) by and through his
19
      advisory counsel of record, H. Dean Steward, hereby files this reply to the government’s
20
      opposition to defendant’s motion for mistrial or, in the alternative, to strike the testimony
21
      of John Drum and Robert Amenta due to violations of the Jencks Act, Rule 26.2, Brady
22
      and Giglio.
23
24
       Dated: August 19, 2021                    Respectfully submitted,
25
                                                /s/ Michael J. Avenatti
26
                                                 Defendant
27                                               MICHAEL JOHN AVENATTI
28
     Case 8:19-cr-00061-JVS Document 739 Filed 08/19/21 Page 2 of 28 Page ID #:15774




 1                     MEMORANDUM OF POINTS AND AUTHORITIES
 2
 3    I.     INTRODUCTION
 4           On August 14, 2021, the defendant filed a Motion for Mistrial or, In the
 5    Alternative, to Strike the Testimony of Robert Amenta and John Drum due to Violations
 6    of the Jencks Act, Rule 26.2, Brady and Giglio. This motion was based upon the
 7    confirmed and admitted failures of the government to meet their discovery obligations
 8    with both Robert Amenta and John Drum. These failures are serious and strike at the
 9    heart of defendant’s fundamental right.
10           If the law is not enforced in this case, it erodes the value of the government’s
11    discovery obligations and sets egregious precedent for prosecutors in the future. The
12    United States is distinct from other nations in that laws have been established to protect
13    its citizens from government tyranny by providing constitutional protections. Justice is
14    not effectuated when individuals, acting within their capacities as government agents
15    covered by the veil of righteousness, bastardize the Federal Rules of Evidence, the case
16    law of both the Ninth Circuit and the Supreme Court, and the United States Constitution,
17    all in an effort to get a conviction at all costs.
18           The government should not be permitted to make repeated misrepresentations to
19    the Court, mock the defendant for claiming the prosecution has failed to fulfill its
20    obligations (when they know he is right), and rely on unsupported privileges to prevent
21    disclosure and then, once caught, receive no sanctions. Most days when the Court enters,
22    a statement is read by the Court’s clerk: “all rise and face the flag. In the presence of the
23    flag emblematic of our Constitution and remembering the principles for which it stands,
24    this United States District Court is now in session.” One of those fundamental principles
25    is that all are equal under the law, both criminal defendants and government
26    agents/prosecutors alike. Another is the concept of due process. Both should be
27    enforced by the Court.
28
     Case 8:19-cr-00061-JVS Document 739 Filed 08/19/21 Page 3 of 28 Page ID #:15775




 1          John Drum: On August 12, 2021, the government called the final witness in their
 2    case-in-chief, Mr. John Drum, to testify as an expert. See, e.g., Trial Tr. (8/12/2021, Vol.
 3    2) p. 49. John Drum was an essential witness. Acting within his capacity as a forensic.
 4    Accountant, Mr. Drum was the only government expert to testify this case. During the
 5    cross-examination of Mr. Drum, it became apparent that the government failed to abide
 6    by its discovery obligations under Jencks, Brady, Giglio and Rule 26.2. Relying on the
 7    work-product privilege, the government indicated, “To the extent he had substantive
 8    conversations relating to his testimony, it’s covered by the work product privilege.” See,
 9    e.g., Trial Tr. (8/13/21, Vol. 1) p. 119-120.
10          Mr. Avenatti asked that “the Court direct the witness, Mr. Drum, to provide to the
11    Court all written communications with the Government, whether it be the prosecutors or
12    the agents, relating to his testimony in this case. Because, Your Honor, the witness could
13    not have been more clear, for two-and-a-half years he has been communicating by e-mail
14    with the Government relating to this case.” See, e.g., Trial Tr. (8/13/21, Vol. 2) p. 6.
15          AUSA Wyman responded, “I haven’t had a chance [sic] research the issue. My
16    understanding with an expert is that substantive work product like the exchange of
17    drafts, for example, falls within the work product exception. But with regard to
18    substantive e-mails, what we were able to find was virtually nothing1, and the stuff that
19    we had found was like -- you know, I was asking for the extent of their payment and the
20    breakdown of what that payment was for, and we had copied and pasted that and put that
21    into a disclosure letter to the defense.” See, e.g., Trial Tr. (8/13/21, Vol. 2) p. 5.The
22
      1
        This statement proved to be a complete lie and a blatant misrepresentation to the
23
      Court. As discussed herein, the communications ultimately provided to Mr. Avenatti
24    establish that on August 13, 2021, during the lunch break between 12:53-12:54 p.m. and
      with Mr. Drum on the stand, AUSA Sagel forwarded AUSA Wyman three e-mail strings
25
      and an attachment consisting of 26 pages of documents highly relevant to and related to
26    the subject matter of government expert John Drum’s testimony. These emails contained
27
      both Jencks and Brady/Giglio materials. Thirty-six (36) minutes after forwarding this
      e-mail, AUSA Wyman came before the Court and told the Court and all parties that he
28    was able to find “virtually nothing.”
                                                   2
     Case 8:19-cr-00061-JVS Document 739 Filed 08/19/21 Page 4 of 28 Page ID #:15776




 1    government was ordered to provide the undisclosed materials in-camera. On August 15,
 2    2021, the government filed an in-camera filing in connection with the undisclosed Drum
 3    materials. This filing consisted of 389 pages.
 4          Unbeknownst to Mr. Avenatti and without any notice to the defendant or his
 5    advisory counsel, the Court held an in-person in-camera hearing with AUSA Sagel and
 6    AUSA Wyman on August 16, 2021 at 2:03 p.m. Mr. Avenatti was down the hall, in the
 7    10th floor Attorney Room, and working with his paralegals while this private hearing
 8    occurred. On August 16, 2021, at 2:21 p.m., AUSA Wyman e-mailed advisory counsel
 9    alerting the defendant, “Per the Court’s order this afternoon, please see attached our in
10    camera filing from this weekend. The Court has directed us to file this under seal, which
11    we will be doing shortly, and provide a copy to defendant.” This filing consisted of 389
12    pages.2 Based on the content of the 389 pages and Mr. Drum’s testimony, it is clear that
13    Mr. Avenatti has still not been provided all the materials that are required to be produced
14    pursuant to the government’s discovery obligations under Jencks, the Jencks Act, Brady,
15    Giglio, Bundy, Price, Rule 16 and this Court’s January 2021 discovery order. The
16    specifics of what Mr. Avenatti knows are missing are addressed below.
17          Robert Amenta: Mr. Avenatti elicited testimony from Investigator Amenta that
18    revealed he communicated with the government regarding the substance of his
19    testimony. In response to Mr. Avenatti’s objections to the prosecution’s lack of
20    discovery, the government filed its “Government’s Filing Regarding Email
21
      2
22      The timing of the government’s forced disclosure makes it nearly impossible for Mr.
      Avenatti to perform a meaningful review of the 389 pages of undisclosed materials. As
23
      all parties are aware, the defendant began his case-in-chief on Tuesday, August 17, 2021,
24    only hours after this lengthy disclosure. In addition to preparing for his direct
      examinations, coordinating witness testimony, and drafting extensive briefing in this
25
      case, the defendant is now forced to review nearly 400 documents to determine what he
26    would have done differently during his cross-examination. The timing obligations
27
      imposed by the Jencks Act, Rule 26.2, Brady, Giglio, Bundy, Price and Olsen are created
      to allow for the defendant to adequately prepare for trial and mount a defense. A post
28    hoc document dump is exactly the type of situation these rules were created to avoid.
                                                    3
     Case 8:19-cr-00061-JVS Document 739 Filed 08/19/21 Page 5 of 28 Page ID #:15777




 1    Communications with Robert Amenta.” [Dkt. 690]. In its filing, the government stated
 2    that it had failed to provide the defendant two e-mail correspondence between the
 3    government and Investigator Amenta regarding the subject matter of the testimony. The
 4    government attached two e-mails to its pleadings but failed to include, and still has yet to
 5    provide to the defendant, the attachments referenced in these emails. Further, based on
 6    his testimony, it is obvious that this is not all of the written statements by Investigator
 7    Amenta.
 8          In addition to the August 14, 2021 motion for mistrial or, in the alternative, to
 9    strike the testimony of John Drum and Robert Amenta due to violations of the Jencks
10    Act, Rule 26.2, Brady and Giglio, the defendant provided the Court with additional
11    information as to the materiality of the undisclosed materials in a Supplement to Motion
12    for Mistrial or, In the Alternative, to Strike the Testimony of Robert Amenta and John
13    Drum due to Violations of the Jencks Act, Rule 26.2, Brady and Giglio. See, e.g., Dkt.
14    720. On August 18, 2021, the Court stated, “[w]ith regard to Mr. Amenta … I’m going
15    to deny the motion to strike Mr. Amenta’s testimony or to grant a mistrial. I believe the
16    document on which Mr. Avenatti focuses is – would have been appropriate ground for
17    cross-examination, but I don’t believe it’s material to the government’s overall showing
18    with that witness.” See, e.g., Trial Tr. (8/18/21, Vol. 1) p. 9. Based on the following, Mr.
19    Avenatti asks that the Court reconsider its ruling and strike the testimony of Investigator
20    Amenta or declare a mistrial.
21          On August 18, 2021, the government filed its Opposition. [Dkt. 732]. It its
22    opposition, the government acknowledges that it failed to provide statements made by
23    Investigator Amenta regarding the subject matter of his testimony. The government
24    falsely claims that all the materials contained within e-mails were memorialized into the
25    three memoranda of interview previously provided to the defendant. In connection with
26    Mr. Drum, the government admits that the defendant was correct that the work product
27    privilege does not apply to disclosures required under the Jencks Act despite the
28
                                                     4
     Case 8:19-cr-00061-JVS Document 739 Filed 08/19/21 Page 6 of 28 Page ID #:15778




 1    prosecution’s constant mockery of Mr. Avenatti’s lack of Jencks-related knowledge. The
 2    government admits that these materials were based on a misunderstanding of the law and
 3    should have been provided. The government argues, however, that the only remedies
 4    prescribed under the law (either a mistrial or striking of the witness’s testimony) should
 5    not be provided to Mr. Avenatti.
 6          Based upon the government’s flagrant, deliberate and calculated failures to
 7    produce discovery in this case, serious sanctions must result. The Court has been assured
 8    time and time again that the government has produced all discovery owed to the
 9    defendant. As established below, one of two remedies is required under the law as a
10    result of the governments conduct: a mistrial or the striking of the witness’ testimony.
11    Further, even though the prejudice is obvious, under Ninth Circuit precedent, no
12    prejudice need be shown.
13
      II.   LEGAL STANDARD
14
15          A.     What is a “Statement” Under the Jencks Act and Rule 26.2?
16          The Jencks Act requires the government to produce all statements “which relate to
17    the subject matter as to which the witness [will] testif[y].” 18 U.S.C. § 3500(b).
18    Importantly, “the statement need relate only generally to the events and activities

19    testified to by the witness to come within [the] sweep” of 18 U.S.C. § 3500. United
      States v. Bibbero, 749 F.2d 581, 585 (9th Cir. 1984)(emphasis added). “The act requires
20
      the government, upon the defendant’s motion, to produce statements made by any of its
21
      witnesses which the particular witness signed, adopted or approved, and which pertain
22
      to their testimony at trial. The hope is that these statements will afford the defense a
23
      basis for effective cross-examination of government witnesses and the possible
24
      impeachment of their testimony . . .” United States v. Kimoto, 588 F.3d 464, 475 (7th
25
      Cir. 2009)(emphasis added)(citing United States v. Johnson, 200 F.3d 529, 534 (7th Cir.
26
      2000)(internal citations omitted).” See also, Fed.R.Crim.P. 26.2(f) (defining “statement”
27
      to include any “written statement that the witness makes and signs, or otherwise adopts
28
                                                    5
     Case 8:19-cr-00061-JVS Document 739 Filed 08/19/21 Page 7 of 28 Page ID #:15779




 1    or approves,” as well as any substantially verbatim, contemporaneously recorded recital
 2    of the witness’s oral statement)(emphasis added); United States v. Ogbuehi, 18 F.3d 807,
 3    811 (9th Cir. 1994)(“where it is shown that a witness adopted notes that were not
 4    provided to the defendant, court is required to remand so that district court can conduct

 5    an in camera review to determine if the notes are ‘statements’”).
            Rather than limiting the Jencks case, the Jencks Act “reaffirms the Jencks case in
 6
      its holding that provides that a defendant on trial in a criminal prosecution is entitled to
 7
      relevant and competent reports and statements in possession of the government touching
 8
      the events and activities as to which a government witness has testified at the trial.”
 9
      Goldberg v. United States, 425 U.S. 94, 96 (1976)(emphasis added); See also, United
10
      States v. Bobadilla-Lopez, 954 F.2d 519, 524 (9th Cir. 1992)(“the Court has noted
11
      explicitly that the legislative history of the Jencks Act indicates clearly that the statute
12
      ‘was not intended to limit the Jencks decision”); Palermo v. United States, 360 U.S. 343,
13
      353 n.10 (1959)(“the statute does not provide that inconsistency between the
14    statement and the witness’ testimony is to be a relevant consideration” in
15    determining which statements are to be produced).
16          Accordingly, “statements” often include, but are not limited to, notes of witness
17    interviews (handwritten and typed), audio and video recordings of the witness, and
18    letters, text messages, emails, and similar files from the witness, adopted by the witness,
19    or approved by the witness. Emails generally are written statements that the witness
20    makes and signs, or otherwise adopts or approves. See United States v. Hamilton,
21    2012 U.S. Dist. LEXIS 167591, at *18 (W.D. Wash. 2012); citing Fed. R. Crim. P.
22    26.2(f)(1); 18 U.S.C. 3500(e)(1); United States v. Toilolo, 2015 U.S. Dist. LEXIS 85100,

23    *30-31 (D. Haw. 2015)(e-mail communications should have been provided to the
      defendant as Jencks and Giglio material as the e-mails were the witness’ statements). A
24
      text message similarly often meets the definition of a “statement” as defined by the
25
      Jencks Act. United States v. Losch, 2019 U.S. Dist. LEXIS 208926, at *6 (D. Az.
26
      2019)(“the Court agrees that a text message may meet the definition of ‘statement’ as
27
      outlined in the Jencks Act.”). Even statements regarding “meeting times, meeting
28
                                                     6
     Case 8:19-cr-00061-JVS Document 739 Filed 08/19/21 Page 8 of 28 Page ID #:15780




 1    locations, and other logistical arrangements may potentially relate to the subject matter
 2    of a witness’ testimony.” Id. The government’s obligations under the Jencks Act extends
 3    to statements possessed by the prosecutorial arm of the federal government. United
 4    States v. Merlino, 349 F.3d 144, 146 (3d Cir. 2003); see also, United States v. Waters,

 5    2006 U.S. Dist. LEXIS 102198, at *4 (W.D. Wash. 2006).
            In concert with these principles, the United States Department of Justice has
 6
      directed their prosecutors that “members of the prosecution team should err on the side
 7
      of preservation when deciding which e-communications to preserve for review.” James
 8
      M. Cole, DOJ Guidance on the Use, Preservation, and Disclosure of Electronic
 9
      Communications in Federal Criminal Cases (March 30, 2011). This includes substantive
10
      e-communications created or received in the course of an investigation and prosecution
11
      and those communications sent to or received from potential witnesses who are not law
12
      enforcement personnel. Id. Even logistical communications may be discoverable when
13
      their content includes Brady, Giglio, Jencks or Rule 16 content. Id. at p. 8.
14          B.     What are the consequences for non-compliance with the Jencks Act and
15    Rule 26.2?
16          The Supreme Court’s holding in Jencks v. United States, 353 U.S. 657 (1957), 18
17    U.S.C. § 3500 (the “Jencks Act”), and Fed. R. Crim. P. 26.2 are all clear as to the
18    requirement of production of statements immediately after a government witness
19    testifies. Equally clear are the consequences for non-compliance – striking a witness’s
20    testimony and/or ordering a mistrial. Indeed, under the clear language of the Act and the
21    Rule, once a violation is discovered, the Court is required to either strike the testimony
22    or declare a mistrial. See, e.g., United States v. Cardenas-Mendoza, 579 F.3d 1024,

23    1029 (9th Cir. 2009) (“Jencks Act sanctions are triggered when the government does not
      provide a witness's statement properly requested under the act. United States v. Well, 572
24
      F.2d 1383, 1384 (9th Cir. 1978). Ordinarily, sanctions are mandatory, and the district
25
      court must either strike the testimony of a witness whose statement is not produced or,
26
      alternatively, declare a mistrial.”)(emphasis added).
27
            Forty-three years-ago in United States v. Well, the Ninth Circuit made its position
28
                                                    7
     Case 8:19-cr-00061-JVS Document 739 Filed 08/19/21 Page 9 of 28 Page ID #:15781




 1    clear as to Jencks violations and their serious consequences:
 2
            The Jencks Act does not require the defendant to show prejudice. The
 3
            Act provides that after a government witness testifies at trial the government
 4          must produce, on request, any previously made statements by that witness
            which relate to the witness's testimony on direct examination. 18 U.S.C. §
 5
            3500(b). If the government fails to produce such statements, the court is
 6          required to strike the testimony of the witness. 18 U.S.C. § 3500(d). As
            the Supreme Court noted in its comprehensive discussion of the Jencks Act
 7
            in Palermo v. United States, 360 U.S. 343, 353 n.10, 79 S. Ct. 1217, 1225, 3
 8          L. Ed. 2d 1287 (1959), “the statute does not provide that inconsistency
            between the statement and the witness’ testimony is to be a relevant
 9
            consideration” in determining which statements must be produced.
10

11    Well, 572 F.2d at 1384. This is entirely consistent with the plain language of the Act
12    and the Rule. See, e.g., Rule 26.2(e) (“Sanction for Failure to Produce or Deliver a
13    Statement. If the party who called the witness disobeys an order to produce or deliver a
14    statement, the court must strike the witness's testimony from the record. If an attorney
15    for the government disobeys the order, the court must declare a mistrial if justice so
16    requires.”)(emphasis added); 18 U.S.C. § 3500(d) (“If the United States elects not to
17    comply with an order of the court under subsection (b) or (c) hereof to deliver to the
18    defendant any such statement, or such portion thereof as the court may direct, the court
19    shall strike from the record the testimony of the witness, and the trial shall proceed
20    unless the court in its discretion shall determine that the interests of justice require that a
21    mistrial be declared.”)(emphasis added).
22          C.     The Government’s Case Law is Unpersuasive and Inapplicable
23          The cases cited by the government are not persuasive and the facts underlying
24    each of those cases is widely dissimilar and not nearly as egregious as the case before
25    this Court. The government cites the United States v. Finnegan, 568 F.2d 637, 642 (9th
26    Cir. 1977) case for the proposition that the district court has broad discretion in
27    determining whether Jencks Act sanctions ought to be imposed. In Finnegan, the
28    government failed to produce certain interview notes that “may have been” a Jencks
                                                  8
     Case 8:19-cr-00061-JVS Document 739 Filed 08/19/21 Page 10 of 28 Page ID #:15782




 1    statement based on a finding that the loss of the notes was “not intentional and perhaps
 2    not even negligent. The government’s bad faith was not an issue.” Id. at 642. The
 3    government also relies heavily on United States v. Echeverry, 759. F.2d 1451 (9th Cir.
 4    1985) for the proposition that trial court should not impose sanctions on the government.
 5    In Echeverry, the government failed to disclose (one of two) prior grand jury transcripts
 6    of the DEA Agent’s prior testimony. The district court declined to impose sanctions on
 7    the prosecution based on a finding that there was no bad faith, the transcript was
 8    substantially similar to the one previously produced, and the defendant alleged no
 9    concrete injury. Id. at 1456. In deciding whether to impose these sanctions, the court
10    weighed two factors: (1) the culpability of the government, and (2) the injury resulting to
11    the defendants. Id.
12          The government argues that United States v. Sterling, 742 F.2d 521, 524 (9th Cir.
13    984) establishes that a district court does not abuse its discretion when it declines to
14    impose a sanction where other materials available enabled vigorous cross-examination.
15    In Sterling, the government witness was called to testify against the defendant seven
16    days into a nine day trial. While testifying in trial, the witness alerted the prosecution for
17    the first time that the witness testified earlier in an out-of-state grand jury proceeding
18    related to the defendant. Id. at 524. The district decided not to impose sanctions because
19    it made a specific finding that the failure “was totally inadvertent and not due to any
20    willful attempt to conceal statements from the defense [and] all other Jencks Act
21    statements of the remaining government witnesses…” Id. at 525.
22          Finally, the government argues that the appropriate remedy would be to allow a
23    ‘reasonabl[e]’ ‘recess’ to review the statement and then recall the witness for further
24    cross-examination.” See, e.g., Dkt. 732, p. 4. Pursuant to 18 U.S.C. 3500(c),
25    “[w]henever any statement is delivered to a defendant pursuant to this section, the court
26    in its discretion, upon application of said defendant, may recess proceedings in the trial
27    for such time as it may determine to be reasonably required for the examination of such
28
                                                     9
     Case 8:19-cr-00061-JVS Document 739 Filed 08/19/21 Page 11 of 28 Page ID #:15783




 1    statement by said defendant and his preparation for its use in the trial.” This request for
 2    recess refers to the scenario where the government has completed its direct and chose to
 3    wait to provide the relevant Jencks statements until after its direct examination
 4    concludes. See United States v. Buckland, 1996 U.S. App. 28237, at *2 (9th Cir.
 5    1996)(“The statute requires production of a Jencks Act statement ‘after a witness called
 6    by the United States has testified on direct examination,’ 18 U.S.C. 3500(b), and gives
 7    the district court discretion to recess trial proceedings ‘for such time as it may determine
 8    reasonably required for the examination of such statement by said defendant and his
 9    preparation for its use in the trial.’ 18 U.S.C. 3500(c).”). The government ignores the
10    next passage of 18 U.S.C. 3500 which reads in part, “If the United States elects not to
11    comply with an order of the court under subsection (b) or (c) hereof to deliver to the
12    defendant any such statement, or such portion thereof as the court may direct, the court
13    shall strike from the record the testimony of the witness, and the trial shall proceed
14    unless the court in its discretion shall determine that the interests of justice require that a
15    mistrial be declared.” 18 U.S.C. 3500(d)(emphasis added).
16          Finally, the government claims that the undisclosed materials are not Brady or
17    Giglio. Without citing any case law, the government claims that “none of the information
18    in any emails with either Mr. Amenta or Mr. Drum could be considered ‘favorable to the
19    defense.’” See, e.g., Dkt. 4, n. 1. The government is wrong. The suppression of evidence
20    favorable to an accused is itself sufficient to amount to a denial of due process. Brady v.
21    Maryland, 373 U.S. 83, 87 (1963). The prosecution’s suppression of evidence that is
22    favorable to the accused “violates due process where the evidence is material either to
23    guilt or to punishment, irrespective of good faith or bad faith of the prosecution.” Id. at
24    88.The law is clear that the government is required to promptly produce to the defense
25    all information favorable to the defense, regardless of materiality. See, e.g., United
26    States v. Bundy, 968 F.3d 1019, 1033 (9th Cir. 2020)(requiring all favorable evidence to
27    be disclosed by prosecutors pretrial, without regard to materiality: “[T]rial prosecutors
28
                                                     10
     Case 8:19-cr-00061-JVS Document 739 Filed 08/19/21 Page 12 of 28 Page ID #:15784




 1    must disclose favorable information without attempting to predict whether its disclosure
 2    might affect the outcome of the trial. . . . The retrospective definition of materiality is
 3    appropriate only in the context of appellate review” and not at the trial level.)(citation
 4    omitted); United States v. Price, 566 F.3d 900 (9th Cir. 2009)(requiring prosecutors to
 5    produce all potentially exculpatory or otherwise favorable evidence without regard to
 6    how the withholding of such evidence might be viewed as affecting the outcome of the
 7    trial); United States v. Olsen, 704 F.3d 1172, 1183 n.3 (9th Cir. 2013)(explaining that a
 8    prosecutor should not produce only what he considers “material” because it is “just too
 9    difficult to analyze before trial” what may be material). Further, pursuant to Giglio, any
10    information that can be used to impeach a witness or call the witnesses credibility into
11    question must be produced. Giglio is Brady.
12           In addition, on January 25, 2021, the Court issued an Order in this case directing
13    the government to produce to the defense “all information or evidence known to the
14    government that is either: (1) relevant to the defendant’s guilt or punishment; or (2)
15    favorable to the defendant on the issue of guilt or punishment.” [Dkt. 408, the “Order”
16    (emphasis added)].
17

18    III.   ARGUMENT
19           A.    The Testimony of John Drum Must be Stricken or a Mistrial Declared
20           During the cross examination of government expert John Drum, it was revealed
21    that Mr. Drum had extensive communication with the government, over the last two-
22    and-a-half years regarding the subject matter of his testimony. Under cross-examination,
23    Mr. Drum testified that he has been working on this case since “sometime in late 2018.”
24    See, e.g., Trial Tr. (8/13/21, Vol. 1) p. 87. Mr. Drum testified that the first time he met
25    with the government in person was the Monday prior to his testimony and all other
26    communications during the approximate two-and-a-half years prior were done by phone
27    and e-mail. See, e.g., Trial Tr. (8/13/21, Vol. 1) p. 88. Mr. Drum also answered “yes” to
28
                                                    11
     Case 8:19-cr-00061-JVS Document 739 Filed 08/19/21 Page 13 of 28 Page ID #:15785




 1    the question, “[a]nd have you over the last two-and-a-half years been in fairly regular
 2    communication with the Assistant U.S. Attorneys and the agents in connection with this
 3    matter?” See, e.g., Trial Tr. (8/13/21, Vol. 1) p. 94. He indicated that these
 4    communications were via e-mail with “Alex Wyman, Brett Sagel, and prior to that Julian
 5    Andre [another AUSA previously assigned to the case].” See, e.g., Trial Tr. (8/13/21,
 6    Vol. 1) p. 94. He stated, “[t]here are agents on the e-mails as well.” See, e.g., Trial Tr.
 7    (8/13/21, Vol. 1) p. 94. He indicated that no one ever asked him to compile those
 8    communications that he had sent to the AUSAs and the agents. See, e.g., Trial Tr.
 9    (8/13/21, Vol. 1) p. 94. Shockingly, he also testified that his copy of some of the emails
10    with the government about the subject matter of his testimony may have been destroyed
11    during the pendency of the case (i.e. after indictment). See, e.g., Trial Tr. (8/13/21, Vol.
12    2) p. 11. These materials were not provided to the defendant and the government makes
13    no real effort to claim that these are not governed by Jencks, Rule 26.2, Brady or Giglio
14    and nor could they.
15          First, the prosecution’s misunderstanding of its discovery obligations does not
16    excuse its misconduct. In open court, on two occasions, the government represented to
17    the Court and the defendant that it did not provide these materials to the defense because
18    of the “issue of the work product privilege, which government counsel believed would
19    apply.” See, e.g., Dkt. 732, p. 9. The government now “agrees that the work product
20    privilege does not shield statements that would otherwise be producible under the Jencks
21    Act.” See, e.g., Dkt. 732, p. 9. Two experienced federal prosecutors’ mutual post-
22    conduct misunderstanding, or blatant disregard for the law, is no excuse. See, e.g. Deleon
23    v. Denny’s Inc., 2020 U.S. Dist. LEXIS 152638, at * (C.D. Cal. 2020); Kyle v. Campbell
24    Soup Co., 28 F.3d 928, 930 (9th Cir. 1994)(counsel’s mistake in interpreting and
25    applying local rules and federal rules is not excusable neglect); Roberson v. Fedex Nat’l
26    LTL, Inc., 2010 U.S. Dist. LEXIS 145959, at *14-15 (holding a “lawyer’s mistake in
27    interpreting and apply the relevant rules or mistake of fact is not a compelling excuse.”);
28
                                                    12
     Case 8:19-cr-00061-JVS Document 739 Filed 08/19/21 Page 14 of 28 Page ID #:15786




 1    United States. v. Chapman, 524 F.3d 1073, 1088 (9th Cir. 2008)(upholding the dismissal
 2    of the Indictment where the Court determined that the government “egregiously failed to
 3    meet its constitutional obligations under Brady and Giglio” by failing to produce
 4    documents and determining “[t]he prosecutor has a ‘sworn duty to assure that the
 5    defendant has a fair and impartial trial’ and his ‘interest in a particular. Case is not
 6    necessarily to win, but to do justice”).
 7          Second, it is clear from the nearly 400-page disclosure provided that the
 8    government still has yet to produce all of the materials owed to the defense. By way of
 9    example only, within Exhibit 5, Mr. Drum sent an e-mail to former AUSA Andre,
10    AUSA Sagel, Special Agent Kim, Special Agent Karlous and Rochelle Tores stating,
11    “please see attached a deck for discussion today.” A “deck” is another word for a
12    Powerpoint-type presentation. This presentation prepared by Mr. Drum and presented to
13    the government prosecutors and agents is a “statement” but it has yet to be given to the
14    defense. It also is likely Brady and Giglio.
15          Additionally, during his testimony, Mr. Drum stated that other individuals within
16    Analysis Group regularly communicated with the government at his approval, request
17    and direction. See, e.g., Trial Tr. (8/13/21, Vol. 2) p. 10. Mr. Drum stated that these e-
18    mail communications were at his direction as part of his work on this case. See, e.g.,
19    Trial Tr. (8/13/21, Vol. 2) p. 10-11. These statements have yet to be provided.
20          Mr. Drum also testified about his monthly billing statements, detailing the time he
21    spent on projects and a general description of the tasks that were accomplished, which he
22    personally reviewed and approved before they were sent to the government. See, e.g.,
23    Trial Tr. (8/13/21, Vol. 1) p. 97-98. These bills have not been provided despite Mr.
24    Avenatti’s repeated requests. See, e.g., Dkt. 732, p. 10; See United States v. Alvarez, 86
25    F.3d 901, 903 (9th Cir. 1996)(“to the extent the prosecutor is uncertain about the
26    materiality of a piece of evidence, the prudent prosecutor will resolve doubtful questions
27    in favor of disclosure.’). These bills should have been provided as they are statements
28
                                                     13
     Case 8:19-cr-00061-JVS Document 739 Filed 08/19/21 Page 15 of 28 Page ID #:15787




 1    covered under the Jencks Act and Rule 26.2, not to mention Brady and Giglio.
 2          Further, the defendant still does not have all of the draft summaries that Mr. Drum
 3    prepared and sent to the government. These are statements under the Jencks Act and
 4    Rule 26.2. The government conceded to this in its argumentative in-camera brief to the
 5    Court, “the government does not believe that these e-mails or the drafts fall within the
 6    scope of its Jencks obligations but will provide these to the Court for review upon
 7    request.”
 8          Third, the government does not argue, nor could they plausibly claim, that the
 9    recently produced materials are cumulative to the materials defendant has received in the
10    past. As noted by the Court, “396 pages is a lot of paper.” See, e.g, Trial Tr. (8/19/21,
11    Vol. 1) p. 15. The length of the untimely disclosure alone severely prejudices the
12    defendant. Near the end of the trial, after the close of the government’s case and at the
13    inception of the defense case, the defendant is forced to review hundreds of pages of
14    materials to determine what he would have done differently if he had been provided
15    these materials in a timely manner. Attached hereto as Exhibit A is chart that described
16    the undisclosed documents in detail establishing the materiality of the undisclosed
17    documents, their legal significance and the consistent misrepresentations of the
18    government.
19          Finally, cross-examination is not the proper remedy. A mistrial or the striking of
20    the witness testimony is required. Under the case law cited by the government, which the
21    defendant maintains is inapplicable in this matter, two factors are to be considered when
22    imposing sanctions for a Jencks violation: (1) the culpability of the government, and (2)
23    the injury resulting to the defendants. United States v. Echeverry, 759. F.2d 1451, 1456
24    (9th Cir. 1985). First, the government is highly culpable. The government allegedly
25    relied on principles clearly rejected by case law and statute to justify its failure to
26    disclose hundreds of pages of materials. In reality, this is a post-conduct excuse. The
27    fact of the matter is they never looked. It was only after Mr. Avenatti discovered the
28
                                                    14
     Case 8:19-cr-00061-JVS Document 739 Filed 08/19/21 Page 16 of 28 Page ID #:15788




 1    failures through cross-examination that the government began to look for required
 2    discovery. Even today, the defendant has yet to receive all the materials he is entitled to.
 3    This is improper and it is highly prejudicial. Mr. Avenatti should have been provided
 4    these material statements prior to trial and certainly before performing his cross-
 5    examination of Mr. Drum. The situation before this Court is much more egregious than
 6    the cases cited by the government. Unlike those cases, the government has not acted with
 7    any degree of good faith.
 8          B.     The Testimony of Robert Amenta Must be Stricken or a Mistrial
 9                 Declared
10          The government claims that it was prompted to seek out additional statements
11    made by Investigator Amenta when “defendant elicited the existence of further email
12    correspondence that may exist on cross-examination…” See, e.g., Dkt. 732, p. 7. The
13    government claims that it immediately filed two emails that “related to the subject matter
14    of Mr. Amenta’s testimony…” See, e.g., Dkt. 732, p. 8. The government has indicated
15    that “they did not contain any new information, since all of the information was
16    contained in the memoranda of interviews of Mr. Amenta.” See, e.g., Dkt. 732, p. 8. The
17    government argues that Mr. Avenatti “does not request the opportunity for further cross-
18    examination in his instant motion or his supplement to the motion, instead resorting to
19    the most drastic remedy possible – a mistrial or the striking of Mr. Amenta’s testimony.”
20          First, any argument that the undisclosed statements did not contain “any new
21    information, since all of the information was contained in the memoranda of interviews
22    of Mr. Amenta” is demonstrably false. As specified in detail in Mr. Avenatti’s
23    supplement, the statements contained in the undisclosed emails is materially different
24    from what was contained within the government’s subsequent memoranda of interviews.
25    See, e.g., Dkt. 720, pp. 5-6.
26          Second, the government fails to even mention its failure to provide these
27    documents as a result of its faulty method of preserving, maintaining and producing
28
                                                   15
     Case 8:19-cr-00061-JVS Document 739 Filed 08/19/21 Page 17 of 28 Page ID #:15789




 1    statements required to be given to the defendant. The government previously indicated
 2    that AUSAs Wyman and Sagel conducted a search of their emails to determine if there
 3    were any discoverable emails related to government Investigator Amenta. Because the
 4    government “believed that at least one Assistant United States Attorney (AUSA Wyman)
 5    was copied on all correspondence with Mr. Amenta,” the government only searched
 6    through the e-mail accounts of the Assistant United States Attorneys to identify
 7    statements by its witness. [Dkt. 690, 4]. This “explanation” in and of itself raises
 8    significant issues. The government’s response does not even address this point and raises
 9    concerns as to the procedures the government has utilized in connection with other
10    witnesses.
11          Third, the government claims that the materials withheld from the defendant are
12    not Brady. The materials withheld from Mr. Avenatti are Brady and Giglio materials and
13    should have been provided to the defendant. The assertions that the e-mails were not
14    Brady as they did not contain any information “not already provided to defendant” is
15    completely false. The defendant points the Court’s direction to defendant’s supplemental
16    filing it made that specifically itemized all of the differences between the documents
17    produced and the e-mails withheld from the government. See, e.g., Dkt. 720. This
18    material should have been provided long ago so that Mr. Avenatti could properly prepare
19    his cross-examination against both Investigator Amenta as well as government witness
20    Mr. Clark who offered to lay the foundation for Government Exhibit 457. In connection
21    with a Brady violation that occurs prior to a conviction, “whether a jury would ultimately
22    find the evidence convincing and lead to an acquittal is not the measuring rod here.”
23    United States v. Bundy, 968 F.3d 1019, 1033 (9th Cir. 2020). Because there has been no
24    verdict, the “retrospective test, evaluating the strength of the evidence after trial has
25    concluded” is not applicable. Id. citing United States v. Olsen, 704 F.3d 1172, 1183 (9th
26    Cir. 2013). The Ninth Circuit in Bundy determined that “[s]ince the new evidence
27    emerged mid-trial, neither the district court (in the first instance) nor we (as a reviewing
28
                                                    16
     Case 8:19-cr-00061-JVS Document 739 Filed 08/19/21 Page 18 of 28 Page ID #:15790




 1    court) can measure prejudice against all the evidence produced during the trial.” Id.
 2          Finally, further cross-examination is not the proper remedy. A mistrial or the
 3    striking of the witness testimony is required. Here, the blame lies entirely with the
 4    government. The prosecution failed to search through their own emails, failed to
 5    communicate with members of the prosecution team that they have been in near constant
 6    contact with for weeks, and failed to abide by department policies regarding the
 7    collection of witness statements. The government does not even attempt to refute these
 8    claims or ease concerns that the same procedures have been used for other government
 9    witnesses. In fact, the government makes this same excuse in connection with Mr. Drum.
10    Second, the injury is significant. Investigator Amenta’s direct and cross examination is
11    now complete. The purpose behind the discovery rules is to allow for the defendant to
12    make strategic decisions about what questions to ask and which questions to eliminate
13    before he begins his cross-examination, not after it ends. The defendant must have the
14    ability to review all the materials at his disposal before he is required to make these
15    strategy decisions. Allowing for the government to, at best, recklessly and carelessly fail
16    to identify discoverable material erodes the purpose of the Jencks Act and Rule 26.2.
17

18    IV.   CONCLUSION
19          For each of these reasons, Mr. Avenatti respectfully requests that this Court
20    declare a mistrial. In the alternative, Mr. Avenatti requests that the Court strike the
21    testimony of Robert Amenta and John Drum.
22
23
        Dated: August 19, 2021                    Respectfully submitted,
24
25                                               /s/ Michael J. Avenatti
26                                               Defendant
                                                 MICHAEL JOHN AVENATTI
27
28
                                                    17
     Case 8:19-cr-00061-JVS Document 739 Filed 08/19/21 Page 19 of 28 Page ID #:15791




 1
 2
 3
 4
 5
 6
 7
 8
 9
10

11
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
                                     EXHIBIT A
28
       Case 8:19-cr-00061-JVS Document 739 Filed 08/19/21 Page 20 of 28 Page ID #:15792




Date          Description of Undisclosed Materials                                       Violation of
                                                                                         Law

9/16/20-      Under Seal Exhibit 1: This chain of emails contains a logistical           Jencks Act,
9/21/20       discussion regarding setting up a meeting to discuss Mr. Avenatti’s        Jencks, 26.2.
              motion to exclude Mr. John Drum.


*1            Under Seal Exhibit 2: This chain of emails contains discussion             Jencks Act,
3/06/19-      regarding the need for an NDA and the need for the team to execute a       Jencks, 26.2,
4/17/19       confidentiality agreement. Further, Mr. Drum itemizes a discussion he      Rule 16
              had with the government. This email indicates that Analysis Group
              awaits additional information and data. Mr. Drum indicated that he
              discussed personal account data, American Express data, Payroll data,
              Global Baristas data from its server, Payroll data from third parties.


*             Under Seal Exhibit 3: This exhibit is comprised of a series of emails as   Jencks Act,
3/6/19-       well as 16 pages of attachments. These emails contain the following        Jencks, 26.2,
3/17/19       statements that identify issues with the expense calculation and items     Rule 16,
              that were material the defense, exculpatory and should have been           Brady,
              provided.                                                                  Giglio,
                  • “Almost ½ of the $33m to $21m while the ‘expenses’ do not            Bundy,
                    decrease proportionally (from $33m to $30m). Almost ½ of the         Price, and
                    $30m in third party outflows are to payees marked ‘unknown’          others.
                    (~$10m) or “missing check” (~$5m)… As a note, these numbers
                    are not including transfers to “unknown” from the GB US Payroll
                    account…”

                 • The May 2020 chart referenced by the government contained 168
                   entries. The chart now provided to the defendant contains 2,369
                   payee entries. (See Ex. 11 at 343-47.).




          1
            The entries marked with an *(Asterix) represent the communications that AUSA
          Sagel forwarded to AUSA Wyman during the lunch break on August 13,2021
          before AUSA Wyman came before the Court approximately 36 minutes later and
          indicated the government has discovered “virtually nothing.”
     Case 8:19-cr-00061-JVS Document 739 Filed 08/19/21 Page 21 of 28 Page ID #:15793




11/25/19   Under Seal Exhibit 4: Exhibit 4 consists of a single email with an           Jencks Act,
           attachment of 76 pages. This email is from Mr. Drum to AUSA Andre            Jencks, 26.2,
           and describes his calculations, and issues he had with the accounting        Rule 16,
           related specifically to this case. These statements are not only regarding   Brady,
           the substance of Mr. Drum’s testimony, but the statements are also           Giglio,
           exculpatory, contain impeachment material and should have been               Bundy,
           provided to the defendant in November of 2019. These material                Price, and
           statements include, but are not limited to, the following:                   others.

              • “We have noticed some discrepancies in the accrual and cash
                totals, which raises the question of which is applicable here. It
                seems that an accrual basis is appropriate because this records
                that the expense was incurred regardless of whether there was a
                cash transaction yet. However, given the large discrepancy
                (especially in Client 3), we were concerned about the reliability
                of the cash and accrual figures.” (emphasis added).

              • Mr. Drum specifically contacted AUSA Andre seeking
                clarification, “we’re also wondering if you have insight into the
                following idiosyncrasies that we’ve observed…” Mr. Drum then
                provided the following list of issues related to Mr. Drum’s
                calculations.




              • The government in its in-camera filing Exhibit 4 is the only email
                that the government believes could fall within the definition of
                Jencks material, since the calculation of client expenses was part
                of Mr. Drum’s testimony.

              • The government’s attempts to excuse its bad faith and failure to
                disclose materials by claiming that AUSA Wyman and AUSA
                Sagel were not copied on this email chain. Former AUSA Andre
Case 8:19-cr-00061-JVS Document 739 Filed 08/19/21 Page 22 of 28 Page ID #:15794




           was copied on the email. This argument again leads the defendant
           to believe that the manner in which the government seeks out
           statements pursuant to its discovery obligations is by way of
           searching only through the email accounts of AUSA Sagel and
           AUSA Wyman. For every government witness, the prosecution
           had the obligation to have every member of the prosecution team
           perform a thorough and diligent search for statements by that
           witness regarding the subject matter of their testimony, in
           whatever form, and then produce such statements to the
           defendant before cross-examination began.

        • The government improperly claims that the 76 pages of
          QuickBooks materials attached to this email are immaterial
          because the defendant was on notice that Mr. Drum relied on
          QuickBooks. However, the government fails to reveal that it
          routinely failed to disclose which portions of the QuickBooks
          records Mr. Drum relied on. The defendant raised this
          specific issue with the Court on multiple occasions. See, e.g.,
          Dkt. 546 (“Although Mr. Drum’s summaries include references
          to some specific bates numbers, not all bates numbers are listed
          and other references are extremely ambiguous and general … For
          example, references to ‘QuickBooks’ is akin to stating ‘filing
          cabinet’…”); Dkt. 668 (“the old draft summaries contained
          general references to ‘QuickBooks’ or ‘Ayres’ without any
          explanation or reference as to which exact materials those entries
          relate to.”); Dkt. 600 (“the draft summaries indicated that Mr.
          Drum relied on ‘QuickBooks’ or “Ayres’ documentation, making
          it impossible for Mr. Avenatti to understand or investigate the
          exact source of the specific data or information Mr. Drum’s
          apparently relying on.”); Dkt. 511 (“the government merely
          stating ‘QuickBooks’ for instance, without identifying specific
          data or report in QuickBooks (which is a software program), is
          not sufficient. It is akin to stating ‘file cabinet.’”) Mr. Avenatti’s
          requests for this specific information is well documented. Yet,
          these material statements and the documents approved/adopted
          by Mr. Drum were never produced.
     Case 8:19-cr-00061-JVS Document 739 Filed 08/19/21 Page 23 of 28 Page ID #:15795




*                                                                                  Jencks Act,
10/22/19- Under Seal Exhibit 5: Exhibit 5 represents a string of emails.           Jencks, 26.2,
12/09/19                                                                           Rule 16,
            • Within the 10/22/19 email, Mr. Drum indicated, “please see           Brady,
               attached a deck for discussion today.” This deck presentation has   Giglio,
               still not been provided to the defendant.                           Bundy,
                                                                                   Price, and
              • On the 11/4/19 e-mail, the government was provided                 others.
                “confirmation of notes on Exhibits 6-7 (attached) that read ‘I
                understand from Counsel…’” The government also received “our
                classifications of personal spending and third-party payees…”

              • In the email, Mr. Drum made a statement regarding inconsistent
                views between Mr. Drum and the prosecution. “On the call, we
                discussed that they should be treated as EA, but Brett mentioned
                that might not be correct.” (emphasis added). This is material,
                exculpatory and should have been produced. AUSA Sagel
                interjected his opinion into the financial analysis, changing
                Analysis Group’s analysis. This is material and exculpatory.
                Attachments were again referenced that Mr. Avenatti does not
                have.

              • Mr. Drum then indicated to the government “confirming proper
                treatment of CNB Accounts as well as the QuickBooks client-
                related expenses questions in the attached.” These attachments
                have not been provided.


*         Under Seal Exhibit 6: Exhibit 6 represents a string of emails.           Jencks Act,
03/09/20-                                                                          Jencks, 26.2,
04/02/20    • In one of the emails dated 4/2/2020, Mr. Drum indicated that he      Rule 16,
               was still in the process of performing “quality control checks on   Brady,
               all of the exhibits.” These quality control checks occurred after   Giglio,
               the initial draft was produced.                                     Bundy,
                                                                                   Price, and
              • Mr. Drum also indicated that he was working on “a technical set    others.
                of notes for me to study to prep for testimony. Having this
                written out will make picking it up this Summer easier.”
     Case 8:19-cr-00061-JVS Document 739 Filed 08/19/21 Page 24 of 28 Page ID #:15796




                 (emphasis added) Mr. Avenatti has not been provided any notes.
                 These are statements of Mr. Drum outlining his testimony in this
                 case and should have been produced.

              • Mr. Drum then states, “An analysis of the portion of expenses
                that I identify as personal that are supported by either
                QuickBooks or the documents you sent. It might make sense to
                share that with you to confirm that you’re comfortable with. It
                and no change to the direction on this portion is needed.”
                (emphasis added). This analysis was not provided, and the
                specific QuickBooks records and other documents have not been
                provided. This statement is material and exculpatory as it could
                have been used to establish that Mr. Drum’s analysis was subject
                to the direction and criticism of the AUSAs rather than an
                unbiased interpretation of data.

              • The government argued in its in-camera filing that these personal
                expenses are unrelated to the client counts. It is unclear how there
                can be a finding that an analysis of Mr. Avenatti’s personal
                expenses could be unrelated to Counts 1 through 10 which
                alleges Mr. Avenatti misappropriated client funds for personal
                expenses.



7/10/21-   Under Seal Exhibit 7: Exhibit 7 represents a string of emails.              Jencks Act,
6/11/21                                                                                Jencks, 26.2,
              • In one e-mail, AUSA Wyman contacted Mr. Drum asking for a              Rule 16,
                breakdown of the funds spent by Analysis Group on Counts 1             Brady,
                through 10. In response, Mr. Drum indicated “It may be possible        Giglio,
                to prepare an estimate of the various projects, but it would be        Bundy,
                pretty imprecise. Would an imprecise estimate be helpful?”             Price, and
                (emphasis added). A “rough breakdown” of the accounting was            others.
                then sent by Mr. Drum to AUSA Wyman and AUSA Sagel. Mr.
                Avenatti was never provided the exculpatory statement that these
                approximations would be imprecise. The government then went
                on to argue to the Court that it should be permitted to elicit
                testimony, and did elicit testimony, that because Mr. Drum’s
                worked on both matters overlapped so significantly, the
     Case 8:19-cr-00061-JVS Document 739 Filed 08/19/21 Page 25 of 28 Page ID #:15797




                 government should be able to (and ultimately did) establish that
                 Mr. Drum’s payment was also in connection with “other
                 matters.” See, e.g., Dkt. 528, p. 21-22 (“should defendant cross-
                 examine Mr. Drum at trial concerning the full amount of money
                 that Analysis group was paid in this matter, the government
                 should be permitted to elicit on redirect that much – indeed, most
                 – of the payments were for work on other matters involving
                 defendant.”) Instead of waiting for this door to open, the
                 government elicited on direct examination, “has Analysis
                 Group been paid approximately $640,000 by the Government? A:
                 Yes. We’ve been approved for approximately 640,000. Q: Does
                 that payment include work that Analysis Group has done on
                 other matters as well as this one? A: yes.” See, e.g., Trial Tr.
                 (8/12/21, Vol. 2.) p. 52-53.



06/10/21- Under Seal Exhibit 8: Exhibit 8 consists of a string of e-mails as well as Jencks Act,
06/16/21 6 pages of attachments.                                                     Jencks, 26.2,
                                                                                     Rule 16,
                                                                                     Brady,
            • On June 16, 2021, Mr. Drum e-mailed AUSA Wyman and                     Giglio,
               AUSA Sagel writing “please see attached a list of documents that Bundy,
               we received in the course of this case.” Mr. Drum then indicated, Price, and
               “we also included as a single line item ~$10,000 bank records         others.
               accessed through the ‘Eclipse’ which we used to check the
               Access database. This list has never been provided to the
               defendant prior to this disclosure.


              • The May 2020 draft and the disclosure letter referenced by the
                government fail to identify these specific, additional documents
                that were provided to Mr. Drum for his review. This information
                was never previously provided to the defendant
     Case 8:19-cr-00061-JVS Document 739 Filed 08/19/21 Page 26 of 28 Page ID #:15798




7/9/21    Under Seal Exhibit 9: Exhibit 9 represents an email on July 9, 2021           Jencks Act,
          wherein Mr. Drum provided additional information to the government            Jencks, 26.2,
          regarding the fees incurred by Analysis Group.                                Rule 16,
                                                                                        Brady,
             • Mr. Drum relayed the additional/outstanding funds were needed            Giglio,
               to “prepare and participate in. prep sessions,” “team to document        Bundy,
               and review technical details and assumptions for each client’s           Price, and
               analysis” “study details of each client and prepare/rehearse             others.
               testimony” “Drum and one team member to participate in prep
               session(s) with counsel” This information is valid impeachment
               material, contained exculpatory information regarding the
               rehearsals of testimony and division of fees, and were clear
               statements of Mr. Drum regarding the subject matter of his
               testimony. Any statements of the team documenting and
               reviewing the technical details in preparation for trial has still yet
               to be provided.
     Case 8:19-cr-00061-JVS Document 739 Filed 08/19/21 Page 27 of 28 Page ID #:15799




             • This email described the calculation of fees, hourly rates, and
               hours performed on tasks for the following parties: the Managing
               Principal, Vice President, Manager, Senior Analyst, and Analyst.
               During cross-examination, Mr. Avenatti specifically asked Mr.
               Drum what the hourly rates were of his colleagues and how many
               hours they spent on various projects. Mr. Drum did not know the
               answer to either question. This e-mail should have been available
               for cross-examination and would have been used to impeach Mr.
               Drum. See, e.g., Trial Tr. (8/13/21, Vol. 1) p. 113:

                “Q: Whose [sic] has billed the most time on the matter?
                 A: I don’t know.
                 Q: What are those rates of the other individuals’ billing time on
                the matters?
                …
                 A: I don’t recall.


7/31/19   Under Seal Exhibit 17: Exhibit 17 represents an e-mail where Mr. Drum      Jencks Act,
          made the statements relating to the subject matter of the testimony. Mr.   Jencks, 26.2,
          Drum provided additional information regarding his calculations.           Rule 16,
          Again, Mr. Drum took direction as to how to perform his financial          Brady,
          analysis, what materials to incorporate into their calculations, and       Giglio,
          requests that the government establish the distinctions between what is    Bundy,
          classified as a personal expense v. business expenses.                     Price, and
                                                                                     others.
     Case 8:19-cr-00061-JVS Document 739 Filed 08/19/21 Page 28 of 28 Page ID #:15800




 1
 2                                 CERTIFICATE OF SERVICE
 3
            I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 4
 5    age. My business address is 17 Corporate Plaza, Suite 254 in Newport Beach, California.

 6    I am not a party to the above-entitled action. I have caused, on August 19, 2021 service
 7
      of the:
 8
         DEFENDANT’S REPLY TO THE GOVERNMENT’S OPPOSITION TO MOTION
 9      FOR MISTRIAL OR, IN THE ALTERNATIVE, TO STRIKE THE TESTIMONY OF
        ROBERT AMENTA AND JOHN DRUM DUE TO VIOLATIONS OF THE JENCKS
10                       ACT, RULE 26.2, BRADY AND GIGLIO
11
      on the following party, using the Court’s ECF system:
12
      AUSA BRETT SAGEL AND AUSA ALEXANDER WYMAN
13
14    I declare under penalty of perjury that the foregoing is true and correct.
15
      Executed on August 19, 2021
16
17                                            /s/ H. Dean Steward
18                                            H. Dean Steward
19
20
21
22
23
24
25
26
27
28
                                                   18
